G\\J\)-SRW

OO\I

10
ll

12

 

 

 

 

 

FRANK A. WEISER (.+‘#89780)
Attom€y at Law

3460\\”1'151111'€ Bl\’d., St@. 1212
103 Angeles, Califomia QOOIO
(213) 384-6964 - (\"01€€/`)
(213) 383-7368 - (f`ax)
11131111011$@301.€0111 - (`e-mail)

Attomey for De!"endant
I\XI P1‘0p€1't1`es lnc.

UNITED STATES DISTRICT COURT

N©RTHERN DISTRICT OF CALlFORNlA

BYRON CHAPMAN,

Plaimiff,

MUNDO'S CAFE, 1:'1"1\1.,

Det`endants.

 

NO. C\/16-02893-EJD

1)EFENDANT'S RESPONSE
AS 10 ARTK:LE 111
STANDmG AND DAM/\GES

DATE: NO\/embcr 5, 2018

TIME: 9100 a.m.
CTRM: 4

 

 

,._.4

\lG`\\/\

00

10
11
12
13
14
15
16
17

18 `

19
20
21

22

 

 

 

 

l,
INTRODUCTION

The Defendant Nil Properties, lnc. t"NJ") is the legal owner ofthe subject property and
the lessor of Mundo's Cafe (";\/lC") \\'hich has also been sued in this action.

Plaintiffentered a default against NJ on September l3, 20l6. 1\l1l was not represented
by counsel at the time default \\'as entered against it and it's present counsel ("Weiser") was
hired to represent N_l after such default was entered

A fter N_l hired Weiser to represent it in this case, Weiser contacted Thomas Franl<o\/'ich,
Esq. ("Franl<o\'ich"). the attorney of record for the plaintiff and requested in several
conversations that the default against i_\l`l be vacated and that NJ be permitted to file an answer

to the complaint

On February 20, 2017, NJ filed an ex-parte application to vacate the default and for
leave to file an answer to the complaint Wliich was granted by the court. At the time the ex-
parte.was granted, the present Article lll judge Was assigned to the case in lieu of the
magistratejudge.

I\lil contends that it purchased the subject property on April l9, 20l6 before plaintiff

allegedly first came to the property and does not control the lessee MC.

 

 

 

 

l\.l

Mw

L!\

\]

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

l;\.§
Cj\

/./ z

la
00

 

 

 

ln Weiser's conversations with plaintiffs counsel, Fral<ovich requested that he send

proof that NJ did not own the subject property at the time of the incident

vOn February 3, 20l7, Weiser sent Franl<ovich by e-mail a copy ofa grant deed that
Ral<esh Panchal, recorded and vesting title to the subject property on April l9, 2f)l6 in N_l's
ll'<llll'€.

Subsequently` plaintiff rejected l\"l's claim that it was not liable claiming that the grant
deed indicates that it was signed signed and notarized on January 28, 20l6, prior to the date
that plaintiff allegedly entered onto the subject property

l)laintiff has no evidence that NJ was in possession or control of the subject property
prior to April l9, 2()l7 and, in fact, l\’,l entered into a written lease agreement with Mundo`s
Cafe on April 27, 20 l 7. A copy of the grant deed and lease agreement are attached as Exhibits
"A" and "B".

As of October ll, 20l7, all alleged ations ofthe ADA have been addressed and the
subject property is in compliance A copy ofpictures taken on Wednesday, October l l, 2017,
by i\/lr. Panchal is attached hereto as E.\'hibit "C".

On May l l, 20l8, Plaintil`l` entered into an agreement to dismiss the Defendant l\/lC.

the site where the claimed barriers were encountered in exchange for payment ofSl 5,000 and

compliance with ADA requirements

Plaintiff in its pre-trial conference statement now requests that this Court hold a trial
on alleged violations that were not alleged in the original complaint, or for that matte in the

First Amended Complaint. Further,, Plaintiff requests that it be allowed to seek damages

LJJ

 

\`j

\Q

111
11
12
15
14
15
16
17
18
19
20
21

 

 

 

 

 

 

without any offset from its settlement with l\/Itiiitlo’s. This is contrary to settled Ninth Circuit

law which does not_allow a double recovery

ll.

ARCUME.\"T

A. PLAINTIFF LACKS ARTI.CLE IIl STANDING
AGAINST THE DEFENDANT NJ

Article lll of the U.S. Constitution limits thejurisdiction ofthe district court and requires
as "the irreducible constitutional minimum of standing" that plaintiff show "(l) it has suffered
an 'injury in fact' that is taj concrete and particularized and (,b) actual or imminent, not
conjectural orhypothctical; (2) the injury is fairly traceable to the challenged action of the
dei`endant; and (3) it is lil<ely, as opposed to merely speculative that the injury, will be
redressed by a favorable decision." Krottner v Starbucl<s Coip, 628 F.3d l l39, l l4l tch Cir.
2010).

As an initial inatter, N.l strongly disagrees that plaintiff has Article lii standing to sue
it l`or alleged AD/\ violations before it took title and possession to the subject property as
plaintiffs injury is notr fairly traceable to the challenged action of NJ. As was stated in Section
l.. there is no evidence that NJ was in possession or control ofthe subject property prior to
April l9, 20l 7 and, in fact, all the evidence is to the contrary as NJ obtained legal title by way
of the graht deed on April l9, 20l7 and entered into a written lease agreement with lvlundo's
Cafe on April 27, 20l7. (lixhibits "/ "-"B").

4

 

 

 

 

l~J

tul-d L,‘J

\J\

\1

9
10
11
12
13
14
15
16
17

18 `

19
20
21

22

 

 

 

 

 

 

ln Arizonans for Official English v Arizona, 520 U.S. 43 ('IQ%). the U.S. Suprenie
Court held that Article lll standing required standing for each stage ofthe litigation 'l`his
requirement certainly eincoinpasses the requirement that standing exist at the time the
complaint is filed See Preiser \' v l\lewl<irl<, 422 U.S. 395, 40l (l975) (to qualify aps a case fit
l`OI' l`€dCl`Ztl COtll‘t adjtldlCathh` an actual COttll‘O\"ersy must be e.\'tant at all stages ofreview, not
merely at the time the complaint is filed).

As to the Plaintifl` encountering barriers on March ll, 20l6 and lviay 9, 20l6
(Complaint, pg. lO, paragraph 26,), this was close to a year before Defendant NJ took
possession and title to the subject property, Plaintifflacl<ed standing against Defendant l\U
at the very outset of the litigation. Thi_s cannot be cured by manufacturing alleged new visits
to the property after the complaint was filed See Brother v CPL lnvestments7 Inc.. 3l7
F.Supp.2d l358 (S.D. Fla. 2004) (plaintiffs in ADA case do not have standing complain about
alleged barriers they were unaware of at the time ofthe filing ofthe complaint)..

Further, the settlement between the Plaintifi` and MC now renders this case moot,
certainly as to the requested injunctive relief

"The doctrine of mootness, which is embedded in Article lll's case or controversy
requirement, requires that an actual, ongoing controversy exist at all stages of federal
court proceedings," Pitts v 'l`errible lerbst lnc., 653'F.3d lOSl, l086 (9th Cir.. 20l l`). Because
the power ofa federal court to decide the merits ofa claim ordinarily evaporates
whenever a prerequisite to standing disappears7 the doctrine ofinootness has been described

as "the doctrine ofstanding set in a time frame." Native \/illage ofNoatal< v Blatcht"ord, 38

F.3d l50', l509(9tliCi1‘, l994),

tJl

 

 

 

L}~)

\l C\ .\J\ t,L\

03

@

 

 

 

 

 

 

"The basic question in determining mootness is whether there is a present controversy
as to which effective relefcan be gi‘anted." Rutz v City ofSanta l\/laria, lGO F.3d 543, 549 (9th
c‘lt~. 1<)<)8).

Assurning, arguendo, that Ntl did have possession and control ofthe subject property at
the time that this action \vas initiated the claimed deficiencies have been corrected and there
is no effective equitable reliefthat the district court can fashion. lf Plaintiffclaims that they
are not corrected then Plaintiffs remedy is still moot as it agreed that such reliefwould come
from MC`, the owner and operator ofthe Cafe. A request for injunctive reliefremains live only
so long as there is some present harm left to enjoin and past exposure to illegal condttct does
not in itself show a present case or controversy regarding injunctive relief ifunaccompanied
by any contiungf, present adverse effects O'Neal v City ofSeattle, 66 F.Bd 1064, l066

19th eit-. 19<)5).

Plaintiff claims statutory damages for the claimed violations but, as argued earlier, at

the time of the initial claimed violations plaintifflacl<s standing against NJ.
lt has long been held that costs standing alone are insufficient to confer Artiele lll
jurisdiction “where non exists on the merits of the underlying clsim." §t_eLov/__C_Lnsloi_
a Better Env`t, 523 U.S. 83, l07 (l998). Rather, case or controversy sufficient to confer Article
lll jurisdiction exists only when succeeding in the litogation will afford "the plaintiff some

other benefit besides reimbursement ofcosts that are a byproduct of the litigation,”

6

 

 

 

C`\ W\

\]

 

 

 

Finally, the Ninth Circuit clearly holds that a dottble recovery of damages,~ costs
or attirney fees are prohibited both under this circuit’s case law and under California law
See Bravo v City ofSanta Marla, 810 F.3d 659, 668 (9th Cir. 2016) (finding that a recovery
ofcosts and attol'ney’s fees in a 42 U.S.C. Section l983 action against one defendant pursuant
t0 21 settlement agreement must be offset against the remaining defendant and further holding
that this rule is consistent with California law).

Il.
CONCLUSION
Thcrefore, Defendant N.l respectfully requests that the case be dismissed
against Defendant er.
DA'fED: November ~”l, 2018 Respectfully submitted,

LAW orrrcss or
rnAr\ir< A. wetst~:a

er _
By: §‘Q-_ O`- ('\©.QJ&~
FRANK A. WEISER, Attorney
for Defendant NJ PROPERTIES

ll\‘C.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

…A

W

B

H

X

E
2345678901234567,8901234562/3
1111111111222222222

 

 

 
 

 

 

 

 

la

1;

"1~\4`\’1`1)

11

t

 

 

 

 

 

 

 

 

 

 

 

 

 

,‘\`t)l,

\i'

. )

 

:v.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

   

 

 

 

 

 

 

 

 

     

 

 

     

   

 

 

 

 

 

 

 

 

’ t .~…~\-"
1“ ~ A \./\. `4\
‘_...',`\r.t c" it

 

 

 

 

 

 

 

 
 

 

 

 

 
 

 

 

 

 

 

 

 

 

v .
. .

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 
 

 

 

 
 

 

 

 

 

 

 

 

 

 

EXHIBIT "B"

 

 

3

 

llll

 

 

4

w>

/4.
2

5
2

r.@
2

2

l.lvll.£.lllltltli ll t 1

a 2

 

t')l"

 

 

 

 

 

 

11 .:t rv ,»`»r_

 

  

ry ~+
\.»w»¢'r

   

   

 

 

 

 

 

 

 

 

       

 

   

 

7

 

 

 

 

 

 

 

 

 

 

           

“,‘\c§;

\,*»‘r~.¢,t:w, ' s

 

 

       

  

,lt'»€'ét `

  
 

 

 

,',"i\ttj.t_j

  

 

 
 

::j ~; "r»{:`;,'t>"»~

    

 

 
 

 

 

 

 
  

   

\
,/ 1 jr

l " Ait:"'.'y.tjt;~ itt tlrr\.'

t ,

,

,

"’ ii nttt=~.:nw."»tlt~;

    
  

    

¢~-t trw »

    

'jv tzzin"'~

     

 

 

 

     

~~li'

   

':.ll{"

   

~l ‘\.`.l t“)':*

    
 

:!."»', ` 1"€;*1"

 
 

1 t‘ ,':"'!"F til

  

 

 

 

 

, titvtrn to

 

t gtf 1'1\,'

        

        
   
 

   

iv 1 ~i, onset and ;t»t'“' ,'i
.` j ~ te tenant lt
' t 1 .

 

'Q_Fi

   

   

_';t.ttt'f;

    
  

-»'z tull 1/'~;

   

o

;t,» "

 
 
 

 

itt tit-""-;n /_; rltt:

   
       
 

, » 1 t . 7 _ 1 t . l '1»'11.'11_.‘1).1.'?< iti`t
.. , , . ;i. .,,-» .,\virtl

     

 

 

     

 

 

               

     

              

 

               

l l w r1
v strip 1
, ,, t / l
. » .t'
.t ‘\t j t- ge t\l ' vs i.i _ f y ‘t~ t»-' ,,l .` 1.` ..1,7~, rj vt
- r' ‘,' " ‘ ' it .~ \\tt~:
t
t 7 .. ., / 1 tiz'/"' 1
‘»1",\r~;…¢ , .i:’\ t .'#." ‘
tit [r.ll`> y j ,,"`; jj j `
1 1 l ‘* 1 ': ’r` ,' 11 2 audit t.»t;f \'?lf §
t tv .v ,`

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

t unempl

-,»(vl;

`l't)"w_`

 

 

     

u.

 

 

 

 

 

 

 

.. ..,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

…c

d

m

H

X

E
2345/o7000/0123456789012 45

11111111111222 22

 

 

`~ .\‘maii

?i`

C

U

 

(.)

.,t.
v

z`v'\.~.ehm

 

 

Std" n-us/'Prlntlvl essag e

~-=-»t.u:-.~:,%" a ',

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

pictures

 

Scn't liom my if’hone

litith f'na:‘.ao. :on

 

btnail-std»en-us,”Pr1nttvl ess"c

   

 

